Case: 1:17-cv-00195-GHD-DAS Doc #: 53 Filed: 11/17/20 1 of 3 PagelD #: 418

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
FIREMAN’S FUND PLAINTIFF
INSURANCE COMPANY
vy CIVIL ACTION NO. 1:17-CV-195-GHD-DAS
REGIONS INSURANCE, INC., ET AL DEFENDANTS
REGIONS INSURANCE, INC. CROSS-CLAIMANT
v.
PERFORMANCE INSURANCE SERVICES, CROSS-DEFENDANT
INC., D/B/A JAMES ALLEN
INSURANCE

ORDER GRANTING IN PART MOTION TO APPOINT ARBITRATOR

 

Presently before the Court is the Defendant/Cross-Claimant Regions Insurance’s
(“Regions”) Motion to Appoint Arbitrator [41]. Upon due consideration, the Court finds that the
motion should be granted in part; the Court shall direct the timely appointment of an arbitrator but,
rather than appointing a specific arbitrator, shall require the parties to utilize the procedure set forth
in their subject Arbitration Clauses to select an arbitrator.

In 2018, this Court compelled the parties to arbitrate this dispute in its entirety [36, 37, 40];
none of the parties dispute that a valid arbitration agreement exists or that all relevant claims are
subject to arbitration. Since that time, however, the parties have run into difficulty in selecting an
arbitrator, leading Regions to file the present motion seeking to have the Court select an arbitrator
for the parties. Section 5 of the Federal Arbitration Act, 9 U.S.C. § 5, authorizes federal courts to
appoint an arbitrator in a suitable action when one or more of the parties fails to engage in arbitrator
selection or if, for any other reason, there is a lapse in the naming of an arbitrator. 9 U.S.C, § 5.

In the case sub judice, there has been, at minimum, a lapse in the naming of an arbitrator regarding
Case: 1:17-cv-00195-GHD-DAS Doc #: 53 Filed: 11/17/20 2 of 3 PagelD #: 419

this action, As the Fifth Circuit has made clear, even though this Court previously compelled this
action to arbitration, the Court possesses ancillary jurisdiction to adjudicate the present motion.
See, eg,, Adams Techs, Int'l S.A, de CV. v, Sutherland Glob, Servs,, Ine., 729 F.3d 443 (5th Cir.
2013).

The operative language of the parties’ arbitration clauses provide that the parties will first
try to agree upon an arbitrator; if they cannot agree, each party selects an arbitrator, and those
arbitrators then select an umpire who will ultimately adjudicate the action [Docs. 11-2, at p. 10;
11-3, at p. 14]. Here, the parties unsuccessfully attempted to mediate the dispute; they have since
run into difficulties in selecting an arbitrator to adjudicate the dispute. Without assigning any
blame for that lapse, and in accordance with the plain language of the parties’ arbitration clauses
and given that the Plaintiff has made a demand for arbitration [Doc. 52-1], the Court hereby orders
the parties to each respectively select an arbitrator, and for those arbitrators to then select the
umpire who will ultimately adjudicate this dispute.

IT IS THEREFORE ORDERED that the Defendant/Cross-Claimant Regions Insurance’s
Motion to Appoint Arbitrator [41] is GRANTED IN PART. Because the Plaintiff has made a
demand for arbitration [Doc. 52-1], the parties SHALL each respectively SELECT an arbitrator to
adjudicate this dispute within 30 days of today’s date; should the parties fail to agree on an
arbitrator, their selected arbitrators shall then select an umpire who will arbitrate this dispute,
determine the location of the arbitration proceeding, and which state’s law to apply to the subject
claims. The parties shall then ARBITRATE this dispute in accordance with the subject arbitration

clauses. In addition, the parties shall SUBMIT a status report to the Court within 60 days of today’s

 
Case: 1:17-cv-00195-GHD-DAS Doc #: 53 Filed: 11/17/20 3 of 3 PagelD #: 420

date apprising the Court of the status of Ups bitration proceeding.

1? saxo
SO ORDERED, this the day of November, 2020.

Lh x, Verba

 

SENIOR U.S. DISTRICT JUDGE

 
